DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of the arguments filed 04/06/2022, the previous rejection to claim(s) 1-4, 7-12, and 15-18 under 35 U.S.C. 103 is/are withdrawn. 
Examiner contacted Applicant to propose an amendment on 04/19/2022. Applicant agreed to the proposed amendment and authorized the Examiner to make the changes via an Examiner’s amendment on 04/21/2022.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mingji Jin (Reg. # 69,674) on 04/21/2022.

The application has been amended as follows: 

1.	(Previously Presented)  A method for configuring a supplementary uplink (SUL) carrier, the method comprising: 
		generating an SUL related parameter, the SUL related parameter being configured to define, in a restricted cell where logical channel prioritization (LCP) restriction is made with respect to SUL and non-SUL carriers, whether an uplink resource allocated to a logical channel is an SUL carrier resource or a non-SUL carrier resource; and
transmitting the SUL related parameter to user equipment (UE),
wherein generating the SUL related parameter comprises generating the SUL related parameter according to a generation rule, the generation rule comprising:
configuring a primary logical channel of two logical channels with a packet data convergence protocol (PDCP) duplication function enabled to use the SUL carrier resource in the restricted cell, and configuring a secondary logical channel of the two logical channels with the PDCP duplication function enabled to use the non-SUL carrier resource in the restricted cell; or
configuring the primary logical channel of the two logical channels with the PDCP duplication function enabled to use the non-SUL carrier resource in the restricted cell, and configuring the secondary logical channel of the two logical channels with the PDCP duplication function enabled to use the SUL carrier resource in the restricted cell. 

	2.	(Currently Amended)  The method according to claim 1, wherein generating the SUL related parameter comprises 

for a cell with a plurality of SUL carriers, using an index of one of the SUL carriers or a carrier frequency to indicate the SUL carrier resource or the non-SUL carrier resource used by a corresponding logical channel.   

	3.	(Currently Amended)  The method according to claim 1, wherein the generation rule further comprises at least one of:
for a primary cell configuration or a primary secondary cell configuration of the restricted cell, configuring whether the primary logical channel or the secondary logical channel uses the SUL carrier resource or the non-SUL carrier resource; or
responsive to that whether the primary logical channel or the secondary logical channel uses the SUL carrier resource or the non-SUL carrier resource in the restricted cell is not defined, configuring by default that the primary logical channel or the secondary logical channel can use at least one of the SUL carrier resource in the restricted cell or the non-SUL carrier resource in the restricted cell.  

4.	(Original)  The method according to claim 1, wherein the SUL related parameter is carried in a radio resource control (RRC) message.  

5-6.	(Cancelled)

	7	 (Previously Presented)  A method for allocating a scheduled resource, the method comprising:
receiving a supplementary uplink (SUL) related parameter from a base station, the SUL related parameter being configured to define, in a restricted cell where logical channel prioritization (LCP) restriction is made with respect to SUL and non-SUL carriers, whether an uplink resource allocated to a logical channel is an SUL carrier resource or a non-SUL carrier resource; and
allocating, according to the SUL related parameter, a scheduled resource corresponding to uplink scheduling information to a logical channel of a carrier corresponding to the uplink scheduling information;
wherein the SUL related parameter is generated according to a generation rule, the generation rule comprising:
configuring a primary logical channel of two logical channels with a packet data convergence protocol (PDCP) duplication function enabled to use the SUL carrier resource in the restricted cell, and configuring a secondary logical channel of the two logical channels with the PDCP duplication function enabled to use the non-SUL carrier resource in the restricted cell; or
configuring the primary logical channel of the two logical channels with the PDCP duplication function enabled to use the non-SUL carrier resource in the restricted cell, and configuring the secondary logical channel of the two logical channels with the PDCP duplication function enabled to use the SUL carrier resource in the restricted cell.

	8.	(Original)  The method according to claim 7, wherein allocating, according to the SUL related parameter, the scheduled resource corresponding to the uplink scheduling information to the logical channel of the carrier corresponding to the uplink scheduling information comprises one of:
responsive to that the uplink scheduling information corresponds to an SUL carrier of a cell, allocating the scheduled resource corresponding to the uplink scheduling information to a logical channel corresponding to the SUL carrier of the cell; or
responsive to that the uplink scheduling information corresponds to a non-SUL carrier of a cell, allocating the scheduled resource corresponding to the uplink scheduling information to a logical channel corresponding to the non-SUL carrier of the cell.

	9.	(Currently Amended)  A device for configuring a supplementary uplink (SUL) carrier, the device comprising:
a processor; and
a memory storing instructions executable by the processor;
wherein the processor is configured to:
generate an SUL related parameter, the SUL related parameter being configured to define, in a restricted cell where logical channel prioritization (LCP) restriction is made with respect to SUL and non-SUL carriers, whether an uplink resource allocated to a logical channel is an SUL carrier resource or a non-SUL carrier resource; and
transmit the SUL related parameter 
wherein generating the SUL related parameter comprises generating the SUL related parameter according to a generation rule, the generation rule comprising:
configuring a primary logical channel of two logical channels with a packet data convergence protocol (PDCP) duplication function enabled to use the SUL carrier resource in the restricted cell, and configuring a secondary logical channel of the two logical channels with the PDCP duplication function enabled to use the non-SUL carrier resource in the restricted cell; or
configuring the primary logical channel of the two logical channels with the PDCP duplication function enabled to use the non-SUL carrier resource in the restricted cell, and configuring the secondary logical channel of the two logical channels with the PDCP duplication function enabled to use the SUL carrier resource in the restricted cell.  

	10.	(Currently Amended)  The device according to claim 9, wherein the processor is further configured to perform 

for a cell with a plurality of SUL carriers, using an index of one of the SUL carriers or a carrier frequency to indicate the SUL carrier resource or the non-SUL carrier resource used by a corresponding logical channel. 

	11.	(Currently Amended)  The device according to claim 9, wherein the generation rule further comprises at least one of:
for a primary cell configuration or a primary secondary cell configuration of the restricted cell, configuring whether the primary logical channel or the secondary logical channel uses the SUL carrier resource or the non-SUL carrier resource; or
responsive to that whether the primary logical channel or the secondary logical channel uses the SUL carrier resource or the non-SUL carrier resource in the restricted cell is not defined, configuring by default that the primary logical channel or the secondary logical channel can use at least one of the SUL carrier resource in the restricted cell or the non-SUL carrier resource in the restricted cell.  

12.	(Original)  The device according to claim 9, wherein the SUL related parameter is carried in a radio resource control (RRC) message.  

13-14.	(Cancelled)

	15.	(Currently Amended)  A device for allocating a scheduled resource, the device comprising:
a processor; and
a memory storing instructions executable by the processor;
wherein the processor is configured to perform the method for allocating [[a]] the scheduled resource according to claim 7.  

	16.	(Original)  The device according to claim 15, wherein the processor is further configured to perform one of:
responsive to that the uplink scheduling information corresponds to an SUL carrier of a cell, allocating the scheduled resource corresponding to the uplink scheduling information to a logical channel corresponding to the SUL carrier of the cell; or
responsive to that the uplink scheduling information corresponds to a non-SUL carrier of a cell, allocating the scheduled resource corresponding to the uplink scheduling information to a logical channel corresponding to the non-SUL carrier of the cell.  

17.	(Currently Amended)  A non-transitory computer readable storage medium having stored thereon computer instructions that, when executed by a processor of a device, cause the device to perform the method for configuring [[an]] a supplementary uplink (SUL) carrier according to claim 1. 

18.	(Original)  A non-transitory computer readable storage medium having stored thereon computer instructions that, when executed by a processor of a device, cause the device to perform the method for allocating a scheduled resource according to claim 7.


Allowable Subject Matter
Claims 1-4, 7-12, and 15-18 renumbered to 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s claims, i.e., “in a restricted cell where logical channel prioritization (LCP) restriction is made with respect to SUL and non-SUL carriers” and “configuring a primary logical channel of two logical channels with a packet data convergence protocol (PDCP) duplication function enabled to use the SUL carrier resource in the restricted cell, and configuring a secondary logical channel of the two logical channels with the PDCP duplication function enabled to use the non-SUL carrier resource in the restricted cell; or-2-Application No.: 16/849,123 Attorney Docket No.: 13269.0088-00000configuring the primary logical channel of the two logical channels with the PDCP duplication function enabled to use the non-SUL carrier resource in the restricted cell, and configuring the secondary logical channel of the two logical channels with the PDCP duplication function enabled to use the SUL carrier resource in the restricted cell” (claims 1, 7, 9, 15, and 17-18) filed 11/23/2021, in conjunction with other limitations recited in the claims have overcome the previous 103 rejection. 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior(s) art found is/are as follows:
Liu et al. (US 2020/0120708 A1) (previously cited), which is directed to Uplink Resource Grant Method and Apparatus, and System; and teaches a network device generating grant information indicating at least one of a first uplink resource and a second uplink resource, wherein the first uplink resource is SUL resource. The grant information is carried in a DCI that includes a value of an NCIF field for indicating the grant is for a 3.5 GHz uplink resource or a 1.8 GHz uplink resource, wherein the 3.5 GHz frequency band is non-SUL resource and the 1.8 GHz frequency band is SUL resource. The network device sends the grant information in the DCI to a terminal. (Figs. 4 and 6, [0073], [0075]-[0076], [0083], [0095], [0101]-[0102]);
3GPP et al. (WL on SUL operations – R1-179112) (previously cited), which is directed to WL on SUL operations; and teaches a RRC signaling used to configure PUCCH and PUSCH on the SUL carrier or on the non-SUL UL carrier, where a carrier indicator field in a grant indicates the PUSCH can be transmitted on the SUL carrier or the non-SUL UL carrier. (pg. 2); and 
Tseng et al. (US 2018/0376457 A1) (previously cited), which is directed to Systems, devices, and methods for packet data convergence protocol packet data unit duplication; and teaches a base station’s serving cell allocates resources to a UE and where a base station configures mapping rules between logical channels and serving cells on multiple component carriers. The Base station further provides the mapping configuration between logical channels and serving cells for duplication where certain cell indices are correspond to certain logical channels for DL/UL duplications. ([0064], [0075]-[0077], [0079], [0085], table 1-2); and 
Shiang et al. (US 2018/0270021 A1), which is directed to Method and apparatus for transmitting duplication data using multiple carriers; and teaches a base station configures a UE with a first RB associated to a first logical channel and a second logical channel. The UE then transmits first data associated with the first RB via the first logical channel and transmits a duplicate of the first data via the second logical channel. A gNB configures a UE to associate a first logical channel and a second logical channel to a first plurality of carriers and a second plurality of carriers, respectively, wherein the first plurality of carriers and the second plurality of carriers to not share a common carrier. The UE may use a second RB and prioritizes the first logical channel and second logical channel higher than the logical channel associated to the second RB according to a logical channel prioritization. (Fig. 4, [0016], [0020], [0026]); and
Babaei et al. (US 2018/0368132 A1), which is directed to Packet Duplication Control; and teaches a PDCP packet duplication procedure configured by RRC, where a same PDCP PDU is transmitted twice via two different carriers, i.e., using logical channel mapping restriction, a first logical channel may be mapped to a one or more first carriers and a second logical channel may be mapped to one or more second carriers. A logical channel that contains the duplicate data may be restricted so that the logical channel is not mapped to a cell. In NR where data duplication in carrier aggregation is supported, different logical channels use different cells/carriers by defining carrier restrictions for a logical channel where logical channel prioritization are used to prioritize URLLC logical channels (Fig. 16, [0197], [0209], [0218], [0220]); and 
Wang et al. (US 2020/0162211 A1), which is directed to System, data transmission method and network equipment supporting pdcp duplication function method and device for transferring supplementary uplink carrier configuration information and method and device for performing connection mobility adjustment; and teaches in a first embodiment two different or identical logic channels that are used to transmit PDCP PDUs (i.e., original and duplicated PDCP PDU) via two different cells that may employ different or identical carriers. A second embodiment teaches a gNB-CU transmits to a gNB-DU a request message for configuring data radio bearer supporting PDCP duplication function, wherein the message includes identifier information and/or configuration information of a logic channel. The configuration information includes restriction information for mapping the logic channel to a cell or a carrier. The CU and the DU activate PDCP duplication function so that two identical data packets are acquired from two different cells. A third embodiment teaches a base station transmits SUL carrier configuration information to a UE, wherein the SUL carrier configuration information includes identification information of a cell where the SUL carrier is located, basic parameters of the SUL carrier, such as carrier frequency, bandwidth, and initial uplink bandwidth portion, configuration information that are cell-specific to random access, PUCCH, PUSCH, and/or SRS. (Fig. 4a, [0007]-[0009], [0263], [0277], [0284], [0507]-[0508], [0510]-[0513], [0515]-[0518], [0675]).

Neither Liu nor 3GPP, Tseng, Shiang, Babaei, or Wang, taken alone or in any reasonable combination, teach the claims as amended, “in a restricted cell where logical channel prioritization (LCP) restriction is made with respect to SUL and non-SUL carriers” and “configuring a primary logical channel of two logical channels with a packet data convergence protocol (PDCP) duplication function enabled to use the SUL carrier resource in the restricted cell, and configuring a secondary logical channel of the two logical channels with the PDCP duplication function enabled to use the non-SUL carrier resource in the restricted cell; or-2-Application No.: 16/849,123 Attorney Docket No.: 13269.0088-00000configuring the primary logical channel of the two logical channels with the PDCP duplication function enabled to use the non-SUL carrier resource in the restricted cell, and configuring the secondary logical channel of the two logical channels with the PDCP duplication function enabled to use the SUL carrier resource in the restricted cell” (claims 1, 7, 9, 15, and 17-18), in conjunction with other limitations recited in the claims.
	Therefore claims 1-4, 7-12, and 15-18 renumbered to 1-14 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THE HY NGUYEN/Examiner, Art Unit 2478